Matter of Fallyn T. (Shelby L.) (2022 NY Slip Op 01633)





Matter of Fallyn T.


2022 NY Slip Op 01633


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, WINSLOW, AND BANNISTER, JJ.


62 CAF 20-01297

[*1]IN THE MATTER OF FALLYN T. AND FARRAH T.  ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; 	 SHELBY L., RESPONDENT-APPELLANT. (APPEAL NO. 3.)


DEBORAH J. SCINTA, ORCHARD PARK, FOR RESPONDENT-APPELLANT. 
SHELBY MAROSELLI, BUFFALO, FOR PETITIONER-RESPONDENT.
AUDREY ROSE HERMAN, BUFFALO, ATTORNEY FOR THE CHILD.
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (MELISSA HORVATITS OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered September 29, 2020 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, authorized petitioner to consent to the adoption of the subject children. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Meyah F. (Shelby L.) ([appeal No. 1] — AD3d — [Mar. 11, 2022] [4th Dept 2022]).
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court